t c memo united_states tax_court ramon and irma ortiz petitioners v commissioner of internal revenue respondent docket no filed date ramon ortiz pro_se joanne b minsky for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in petitioners' federal income taxes and penalties as follows year deficiency penalties sec_6663 dollar_figure dollar_figure big_number big_number in the alternative to the fraud penalties respondent asserts in the answer to the petition that petitioners are liable for the accuracy-related_penalties for and pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues to be decided are as follows whether petitioner ramon ortiz had substantial amounts of unreported self-employment_income for and from his wholesale used car business whether petitioners received additional interest_income for and in the respective amounts of dollar_figure and dollar_figure whether petitioners are entitled to a capital_loss in in the amount of dollar_figure whether petitioner ramon ortiz is liable for additional self-employment taxes for and whether petitioner irma ortiz is liable for fraud penalties under sec_6663 for and and petitioners concede that they received interest of dollar_figure in and dollar_figure in which was not reported on their federal_income_tax returns respondent concedes that dollar_figure of petitioners' unreported income for is not subject_to self-employment_tax these concessions along with two computational adjustments for relating to a reduction in itemized_deductions and the recapture of a claimed earned_income_credit can be given effect in the rule_155_computations whether petitioner ramon ortiz is liable for fraud penalties under sec_6663 for and whether alternatively petitioners are liable for the accuracy-related_penalties for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation with attached exhibits are incorporated herein by this reference petitioners ramon ortiz mr ortiz and irma ortiz mrs ortiz resided in orlando florida at the time they filed their petition in this case they were formerly residents of puerto rico where mr ortiz owned and operated a pharmacy which he sold in in date petitioners moved to orlando florida where they purchased a house bank accounts during and and for prior years petitioners maintained a personal checking account at barnett bank mr ortiz maintained a business checking account in the name of r x auto sales a sole_proprietorship at osceola national bank sale of petitioners' house in puerto rico in petitioners purchased a parcel of land in puerto rico for dollar_figure in or they had a house built on this land although the record does not show the actual cost of building the house petitioners' total investment in the property exceeded dollar_figure they continued to own the property when they moved to the united_states in date petitioners sold the house for dollar_figure plus interest to andres rivera rodriguez mr rodriguez who paid them dollar_figure in principal and dollar_figure in interest in and dollar_figure in principal and dollar_figure in interest in petitioners received the dollar_figure in in four cash payments which were deposited in the business bank account at osceola national the exact amount of dollar_figure was deposited on date in mr ortiz' business bank account some of the interest payments received from mr rodriguez dollar_figure in and dollar_figure in were by checks which were deposited in petitioners' personal bank account the remainder of the payments received in and was apparently received in cash mrs ortiz in and mrs ortiz worked as a pharmacist for rite aid and gm drug company she received wages of dollar_figure in and dollar_figure in the federal_income_tax withheld was dollar_figure in and dollar_figure in the checks she received from these employers were deposited in petitioners' personal bank account the amounts received by mrs ortiz were reported by her as gross_income on petitioners' federal_income_tax returns for and she also received de_minimis amounts from como pharmacy that were not reported and not determined by respondent to be self-employment_income mrs ortiz was not involved in her husband's wholesale used car business r x auto sales mr ortiz and r x auto sales mr ortiz was in the wholesale used car business and operated r x auto sales most of his business involved purchasing automobiles at auctions and then selling them to dealers in puerto rico this business required mr ortiz to handle checks in amounts as high as dollar_figure he occasionally sold used cars to local individuals mr ortiz deposited car payments from individuals into petitioners' personal bank account he also deposited rent payments from angels transport into petitioners' personal bank account during and angels transport was a business that did mechanical work on some of petitioners' property in orlando mr ortiz had a license that allowed him to purchase automobiles at auctions as part of his business he allowed other salesmen to purchase automobiles with his license mr ortiz charged the salesmen dollar_figure for each car they purchased with his license the salesmen would pay him for the price of the automobiles purchased in addition to the dollar_figure fees the money received from these buyers was included by respondent in determining the income of mr ortiz for and and the price paid for the cars purchased by the buyers was included in cost_of_goods_sold alvarado transactions angel luis alvarado mr alvarado sent mr ortiz a dollar_figure check in and a dollar_figure check in both drawn on the account of asomante auto sales a company in puerto rico that was a customer of r x auto sales when submitted to the bank the checks were marked with notations about advances for automobiles after the checks were processed through banco popular in puerto rico and returned to mr alvarado the notations on the checks were changed by mr alvarado to read prestamo the spanish word for loan mr ortiz repaid mr alvarado by sending him used cars he retained part of the advances as his commission no documents were executed to formalize these advances no interest was paid_by mr ortiz on the advances loan from luna on date mr ortiz received a dollar_figure bank check as a loan from anibal rivera luna mr luna who is related to mrs ortiz on date petitioners purchased four lots in marydia florida as investment_property petitioners paid dollar_figure at the closing petitioners did not deposit an amount of dollar_figure into their personal bank account or the business bank account in date petitioners did not withdraw the amount of dollar_figure from either account in date income_tax returns mr ortiz provided his accountant and return preparer paul solano mr solano with information and data pertaining to r x auto sales and the business bank account this information was used by mr solano in preparing the schedule c profit or loss from business for r x auto sales attached to petitioners' federal_income_tax returns for and however mr solano was unaware that petitioners had a personal bank account at barnett bank in the schedule c for mr ortiz operating as r x auto sales reported gross_sales of dollar_figure cost_of_goods_sold of dollar_figure gross_income of dollar_figure total expenses of dollar_figure and a net profit of dollar_figure in the schedule c for mr ortiz reported that r x auto sales had gross_sales of dollar_figure cost_of_goods_sold of dollar_figure gross_income of dollar_figure total expenses of dollar_figure and a net profit of dollar_figure on their federal_income_tax return for petitioners reported total taxable_income of dollar_figure and total_tax of dollar_figure on their return petitioners reported total taxable_income of dollar_figure and total_tax of dollar_figure petitioners did not report the interest they received from mr rodriguez dollar_figure in and dollar_figure in as income on their federal_income_tax returns for those years however petitioners provided respondent's agent with a reconstructed puerto rico income_tax return that reported dollar_figure as interest_income the department of the treasury commonwealth of puerto rico provided respondent with a certified copy of petitioners' puerto rican tax_return and a certificate of nonfiling for petitioners for through petitioners do not recall having filed tax returns in puerto rico after petitioners reported adjusted_gross_income of dollar_figure on their federal_income_tax return that return did not report a capital_loss and petitioners did not make an election to carry forward a net_operating_loss respondent's determination of unreported income in the audit of the income_tax returns the revenue_agent deemed petitioners' records to be inadequate consequently he computed their taxable_income for and by using a bank_deposits analysis he took the total deposits from the personal and business bank accounts and combined them he then subtracted amounts to account for interbank transfers gifts loans redeposits and other nontaxable items to determine unreported income the revenue_agent who performed the bank_deposits analysis requested an extension of time to complete it but the extension was not granted by petitioners at trial the agent stated that he thought the determination was in his best estimate correct in the notice_of_deficiency respondent determined unreported income by the bank deposit analysis as follows bank deposit analysis deposits to business account--osceola dollar_figure dollar_figure deposits to personal account--barnett big_number big_number total deposits per bank statements big_number big_number less loans loans redeposits to bus acct sales_tax refunds transfers from bus acct transfers from pers acct redeposits from pers acct reported wages tax_refund loan or transfer-eckerd cu big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number bank deposit analysis credit card advance credit card loan insurance payment big_number big_number non-self employment deposits big_number big_number total big_number big_number add back withheld taxes withheld fica big_number big_number big_number total sales per bank analysis big_number big_number total sales per return big_number big_number total unreported income big_number big_number respondent's determinations of unreported income for and by using a bank_deposits analysis were not accurate in some respects the sources of certain amounts of the deposits were from nontaxable income items opinion issue unreported income utilizing the bank_deposits method of income reconstruction respondent determined that petitioners had unreported income of dollar_figure and dollar_figure for and respectively petitioners contend that some of the deposits constituted loans or other nontaxable items in particular they assert that the amounts received from mr rodriguez in and as principal payments on the sale of their puerto rico house were nontaxable items they also assert that the amounts they received from mr alvarado and mr luna were loans which were not income subject_to tax under sec_61 under sec_6001 a taxpayer is required to maintain adequate_records of taxable_income in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer's income by any reasonable method that clearly reflects income sec_446 348_us_121 54_tc_1121 in this case respondent used the bank_deposits method to reconstruct petitioners' income and to determine the amount of unreported income for and the bank_deposits method is based on the principle that a bank deposit is prima facie evidence of income 87_tc_74 this court has repeatedly accepted this method of income reconstruction when a taxpayer has inadequate books_and_records and large_bank deposits 399_f2d_744 4th cir affg tcmemo_1967_67 96_tc_858 affd 959_f2d_16 2d cir the deficiency determination is presumed correct 290_us_111 petitioner has the burden of proving that respondent's determination is incorrect rule a 70_tc_1057 64_tc_651 affd f 2d 6th cir here petitioners first argue that respondent's determination should not be sustained because the revenue_agent did not have sufficient time to complete his audit and he said that he only estimated the deficiencies petitioners misunderstood the revenue agent's testimony at trial in which he stated that he requested an extension of time to complete his examination and that the deficiencies determined were in his best estimate correct in challenging respondent's income reconstruction there is evidence in this record that supports petitioners' claim that some of the deposits were from nontaxable sources the evidence primarily consists of mr ortiz' testimony bank account statements canceled checks and other documents on brief respondent stresses that mr ortiz was not able to readily trace nontaxable payments received to specific bank_deposits we are satisfied that he made a sufficient showing to match nontaxable funds to some of the deposits if the funds are nontaxable they should be removed from unreported income determined by respondent a payments received on sale of puerto rico house petitioners contend that deposits attributable to the principal payments they received from mr rodriguez in the amounts of dollar_figure and dollar_figure for and respectively on the sale of their house in puerto rico should not be included in determining their unreported income for those years we agree we are satisfied based on mr ortiz' testimony that he had invested more in the property than the dollar_figure mr rodriguez agreed to pay for it in consequently we find that dollar_figure received in and dollar_figure received in which amounts were included in the bank_deposits are nontaxable and must be removed from the unreported income determined by respondent b checks received from mr alvarado petitioners claim that the dollar_figure and dollar_figure checks received from mr alvarado in and were intended by the parties to be loans we disagree considering that the checks were drawn from the account of asomante auto sales a customer of r x auto sales that the checks originally contained notations about advances for automobiles and that mr ortiz provided cars to repay mr alvarado for the checks we are persuaded that the form and substance of the transactions were automobile sales not loans accordingly we conclude that respondent correctly included the amounts of these checks as income in the bank_deposits analysis c loan from mr luna petitioners argue that respondent should have reduced the amount determined to be unreported income in by dollar_figure to account for the loan they received from mr luna in date in our opinion an adjustment is not warranted because petitioners failed to provide any evidence that they deposited dollar_figure from this loan into either of the bank accounts five days after receiving the dollar_figure loan petitioners paid dollar_figure to close on the purchase of investment_property in marydia florida because their bank records do not show that petitioners withdrew dollar_figure in date we think respondent's explanation that petitioners used the dollar_figure loan for closing costs on this property is reasonable d interest payments received from mr rodriguez petitioners have conceded that the dollar_figure and dollar_figure interest payments they received in and respectively from mr rodriguez from the sale of their house in puerto rico are taxable_income to them in those years the interest deposits of dollar_figure in and dollar_figure in were not included in unreported income and such amounts should not be removed from the unreported income determined by respondent e license use petitioners assert that dollar_figure of their unexplained deposits for is attributable to salesmen's use of mr ortiz' license to purchase automobiles they argue that only money attributable to the dollar_figure fees that mr ortiz charged the salesmen for each car purchased using this license should be taxed however petitioners failed to substantiate any of these salesmen's purchases and provided no information indicating how many dollar_figure fees they received petitioners also failed to show that money received from any such transactions was deposited into either of the bank accounts f conclusions as to unreported income in sum we hold that mr ortiz had unreported self- employment income from his wholesale used car business of dollar_figure in and dollar_figure in petitioners had unreported interest_income of dollar_figure in and dollar_figure in issue additional interest_income we hold that petitioners did not receive additional interest_income of dollar_figure in and dollar_figure in these amounts are included in the interest payments petitioners have conceded they received from mr rodriguez see supra issue 1d issue capital_loss for under sec_1211 a taxpayer other than a corporation is limited to dollar_figure in net capital losses in any given tax_year under sec_1212 any net capital losses that are disallowed as a result of the limitation in sec_1211 may be carried forward to the next taxable_year in this case petitioners did not report a capital_loss in but they have claimed a capital_loss_carryover to they have also claimed that the loss was actually a net_operating_loss carryforward however petitioners did not elect on their return to carry forward a net_operating_loss as required by sec_172 and they have failed to substantiate that they experienced a loss in or petitioners have the burden of proving entitlement to a capital_loss or net_operating_loss rule a burke v commissioner tcmemo_1995_608 they failed to do so therefore we sustain respondent's disallowance of the claimed capital_loss issue self-employment taxes and adjustments respondent determined that mr ortiz' unreported income in and was subject_to self-employment taxes under sec_1401 and to an adjustment in his self-employment_tax deduction in each year sec_1401 imposes a tax on a taxpayer's self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 net_earnings_from_self-employment means gross_income derived by an individual from any trade_or_business carried on by the individual less allowable deductions attributable to the trade_or_business plus certain items not relevant here sec_1402 the term trade_or_business for purposes of the self-employment_tax generally has the same meaning it has for purposes of sec_162 sec_1402 thus to be engaged in a trade_or_business within the meaning of sec_1402 an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income and profit 480_us_23 whether an individual is carrying_on_a_trade_or_business requires an examination of all the facts in each case 312_us_212 these provisions are to be broadly construed to favor treatment of income as earnings from self-employment 81_tc_830 clearly mr ortiz received unreported self-employment_income in and from his wholesale used car business having found that the amounts were dollar_figure and dollar_figure respectively it follows that he is liable for self-employment taxes under sec_1401 on those earnings however he is entitled to corresponding increases in his self-employment_tax deductions for and these adjustments are computational issue sec_5 and fraud penalties respondent determined that both petitioners are liable for fraud penalties pursuant to sec_6663 for the years in issues to the contrary petitioners assert that they are not liable for the penalties a fraud generally under sec_6663 if any part of any underpayment_of_tax is due to fraud a 75-percent penalty is added to the portion of the underpayment attributable to fraud respondent has the burden of proving that some portion of an underpayment is attributable to fraud by clear_and_convincing evidence sec_7454 rule b 84_tc_405 56_tc_213 however once respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer establishes otherwise sec_6663 to meet the burden_of_proof respondent must establish that the taxpayer has underpaid his or her taxes for each year 94_tc_654 53_tc_96 and that some part of the underpayment was due to the taxpayer's intent to conceal mislead or otherwise prevent the collection of such taxes sec_6653 877_f2d_1364 8th cir affg tcmemo_1987_412 398_f2d_1002 3d cir parks v commissioner supra pincite 81_tc_640 80_tc_1111 fraud may not be found under circumstances which at the most create only suspicion 184_f2d_86 10th cir 90_tc_1130 merely underreporting or failing to report income is insufficient to establish fraud 301_f2d_484 5th cir affg tcmemo_1959_172 however a pattern of consistent underreporting of income may be strong evidence of fraud especially when accompanied by other circumstances showing intent to conceal mazzoni v commissioner tcmemo_1970_37 affd 451_f2d_197 3d cir see holland v united_states u s pincite fraud is an intentional wrongdoing by a taxpayer that is designed to evade tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner t c pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir and the taxpayer's entire course or pattern of conduct 317_us_492 stone v commissioner supra pincite otsuki v commissioner supra pincite- because direct proof of fraudulent intent is rarely available fraud may be shown by circumstantial evidence and reasonable inferences drawn from the facts 94_tc_316 79_tc_995 affd per curiam 748_f2d_331 6th cir gajewski v commissioner supra pincite however fraud should not be imputed or presumed 55_tc_85 and a finding of fraud may not be bootstrapped to a taxpayer's failure to prove the commissioner's deficiency determination erroneous 225_f2d_216 6th cir affg in part a memorandum opinion of this court parks v commissioner supra pincite 92_tc_661 56_tc_297 when allegations of fraud are intertwined with unreported and indirectly reconstructed income the commissioner can prove an underpayment by one of two alternate methods 355_us_595 first a likely source of the unreported income can be proved holland v united_states supra dileo v commissioner supra pincite 70_tc_1057 otsuki v commissioner supra pincite second if the taxpayer alleges a nontaxable source the commissioner can disprove the alleged source united_states v massei supra 389_f2d_236 7th cir affg tcmemo_1966_234 dileo v commissioner supra pincite the commissioner may disprove an alleged specific nontaxable source_of_income by showing that the reconstruction_of_income is accurate and that the taxpayer's allegations are inconsistent implausible and not supported by objective evidence b indicia of fraud there are certain indicia that can lead to a decision as to fraud they include understatements of income holland v united_states supra pincite 799_f2d_166 5th cir affg tcmemo_1985_148 inadequate books_and_records merritt v commissioner supra pincite edwards v commissioner tcmemo_1995_77 false entries on or alterations of documents spies v united_states supra pincite failure_to_file tax returns implausible or inconsistent explanations of behavior 75_tc_1 concealment of income or assets 796_f2d_303 9th cir affg tcmemo_1984_601 dealing in cash failure to cooperate with tax authorities bradford v commissioner supra pincite filing false documents stephenson v commissioner supra pincite 91_tc_874 and failing to give complete information to the tax_return_preparer 781_f2d_1566 11th cir affg per curiam tcmemo_1985_63 this list is nonexclusive see miller v commissioner supra pincite although no single factor may be necessarily sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 c fraud penalties--mrs ortiz fraud is not imputed from one spouse to the other stone v commissioner t c pincite sec_6663 provides that in the case of a joint income_tax return the imposition of the fraud_penalty under sec_6663 does not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse respondent has the burden of proving by clear_and_convincing evidence that mrs ortiz committed fraud there is no evidence in this record that mrs ortiz displayed a fraudulent intent to evade taxes during the years in issue there is nothing to show that she was involved in her husband's wholesale used car business or had any direct knowledge of its operations she worked as a pharmacist in and she received wages and reported them as income for tax purposes while it is likely that she was not completely unaware of her husband's activity that fact alone cannot sustain a finding of fraud as to her it is true that there was some unreported interest_income in and but those omissions do not justify a finding of fraud thus we conclude that mrs ortiz is not liable for the fraud penalties although she is jointly and severally liable for any deficiencies resulting from the findings and conclusions reached herein mrs ortiz has not raised the issue or offered any evidence to show that she should be considered an innocent spouse within the meaning of sec_6013 therefore we decline to apply that section d fraud penalties--mr ortiz whether mr ortiz is liable for fraud penalties is more troublesome the evidence is conflicting and the indicia of fraud are weak to be sure his self-employment_income from the wholesale used car business was underreported in both years and according to the revenue_agent who audited his returns the books_and_records of the business were not entirely adequate therefore the agent resorted to a bank_deposits analysis in reconstructing the income of the business as we have found that analysis was flawed in certain respects furthermore the records and data mr ortiz furnished to mr solano his accountant and return preparer were apparently sufficient to enable mr solano to determine business gross_sales cost_of_goods_sold and expenses although respondent argues that mr ortiz presented altered notations on checks received from mr alvarado it was not mr ortiz who changed the notations from advances for autos to prestamo the spanish word for loan mr alvarado made the changes after the checks cleared his puerto rican bank because of mr ortiz' difficulty with the english language his testimony was given through an interpreter he was not represented by counsel at times he appeared not to fully understand the questions asked by respondent's counsel on cross- examination nonetheless he was candid not evasive considering the totality of the facts and circumstances contained in this record we conclude that respondent has not carried the heavy burden of proving fraud by clear_and_convincing evidence consequently we hold for mr ortiz on this issue issue accuracy-related_penalties the court is satisfied based on this record that respondent's alternative determination that petitioners are liable for the accuracy-related_penalties under sec_6662 for both years should be sustained sec_6662 provides generally for a penalty of percent of the portion of an underpayment to which the section applies sec_6662 lists five categories in which an underpayment_of_tax will be subjected to the penalty including negligence negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 petitioners underreported their income for the years in issue in short they did not do what a reasonable and ordinary prudent person would do under the circumstances 85_tc_934 petitioners presented no evidence to show that their underpayments were due to reasonable_cause and that they acted in good_faith with respect to such underpayments sec_6664 we conclude that their actions constituted negligence as defined in sec_6662 accordingly respondent is sustained on this issue to reflect concessions and our conclusions with respect to the disputed issues decision will be entered under rule
